In re Bush, Bryan E. Jr.;—Other(s); applying for supervisory and/or remedial *607writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “C”, No. 12-88-103; to the Court of Appeal, First Circuit, No. KW89 0271.
Granted and remanded to the court of appeal to consider relator’s application under its supervisory jurisdiction after reviewing a transcript of the trial court proceedings. All proceedings stayed until the court of appeal has ruled on relator’s application. Otherwise, denied.
COLE, J., recused.